Title: From George Washington to Timothy Pickering, 8 February 1782
From: Washington, George
To: Pickering, Timothy


                  
                     Sir
                     Head Quarters Philadelphia Febry 8th 1782
                  
                  As your continuance at the North River was considerably longer than I expected, I have not had an opportunity of being so explicit as I could have wished, respecting the preparations which will be necessary to be made in your Department for the ensuing Campaign.
                  I wish now to be informed what Arrangements you have made with the Secretary at War on the Subject—And that Copies of the Returns of the Articles on hand, as well as the Estimates of those which will be wanted, and such other Official Information as is requisite to be known may be delivered to me, that Measures may be taken accordingly.  I am Sir Your Most Obedt Servant
                  
                     Go: Washington
                  
               